IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 30, 2008

                                     No. 08-20257                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ADRIENNE GALLIEN; JOSEPH GALLIEN

                                                  Plaintiffs-Appellants
v.

WASHINGTON MUTUAL HOME LOANS INC; WASHINGTON MUTUAL
BANK; FEDERAL HOME LOAN MORTGAGE CORP

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:06– CV 4034


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       The only issue presented in this appeal is whether the district court
abused its discretion in denying Appellants’ Rule 60(b) motion to “set aside
judgment and remand or alternatively to reconsider and enter a corrected order
allowing leave to amend.”




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-20257

We affirm the district court’s order denying Rule 60(b) relief for the following
reasons:
      1)    The district court had jurisdiction over this case because the Federal
            Home Loan Mortgage Corporation(Freddie Mac) was a party.
      2)    Our review of the denial of a Rule 60(b) motion is extremely limited.
      3)    Appellants’ arguments concerning procedural error in removal were
            waived by Appellants’ failure to make a timely complaint to the
            district court.
      4)    No reason is presented as to why the Appellants allowed more than
            14 months to elapse before seeking relief under Rule 60(b).
      5)    Appellants’ complaint about the court’s denial of their application
            for preliminary injunction is not the proper subject of a Rule 60(b)
            motion. Rule 60 does not apply to interlocutory orders and is not a
            substitute for an appeal.
      6)    No extraordinary circumstances are presented that required the
            district court to reopen this case.
      We have considered all of Appellants’ arguments and find no merit in any
of them.
      AFFIRMED.




                                        2